Supreme Court of Georgia |










		
		
		
		
		

					
				
		





























	
	

	

	

	
	

				





Home
FAQ
Contact Us








 
 



Court Information



Court

Clerk’s Office
Directions
Holidays
Tours
History
Media
Purchase Certificates, Opinions and DVD’s
Archived Oral Arguments
Employment Opportunities
News and Reports


Biographies

Chief Justice Hugh P. Thompson
Presiding Justice P. Harris Hines
Justice Robert Benham
Justice Carol W. Hunstein
Justice Harold D. Melton
Justice David E. Nahmias
Justice Keith R. Blackwell


Certificates & Reports

Law School Graduate Certificate
Reciprocity/Court of Last Resort Certificates
Legal Education Committee Report


Quick Links

Attorney Admissions
Domestic Relations Cases
Legal Websites
Pauper’s Affidavit
Record Appendix – Rule 67







Oral Argument Calendar

2016 Summaries of Cases
2015 Summaries of Cases


Docket
Granted and Denied Petitions

2016 Granted
2016 Denied
2015 Granted
2015 Denied
2014 Granted
2014 Denied


Granted Applications

2016 Rule 34 (4) Discretionary
2016 Interlocutory
2015 Rule 34 (4) Discretionary
2015 Interlocutory
2014 Rule 34 (4) Discretionary
2014 Interlocutory


Opinions

Forthcoming Opinions
2016 Opinions
2015 Opinions


Rules
e-file
 







­ 



HomeSam Harry2015-11-02T16:00:59+00:00 







Welcome to the  Supreme Court of Georgia. 
		
Our goal is to provide the bench, bar and general public with timely and accurate information about the Supreme Court and the administration of justice in Georgia.  
		




Justices' Biographies 
		
Read about the Justices of the Supreme Court of Georgia. 
		




Oral Arguments
 
		
View oral arguments from the current Court term. 
		




Opinions 
		
Opinions are published an average of twice a month.  On Fridays at 2 p.m., we will provide on our website a list of  any opinions due to come out the following Monday. 
		




Court History
 
		
Learn about the history of the Supreme Court of Georgia. 
		


 

Oral Argument Calendar

Docket Search

e-file

Media






 


Supreme Court of Georgia244 Washington Street, Suite 572
Atlanta, Georgia 30334
Phone: (404) 656-3470
FAX: (404) 656-2253
Directions
Quick LinksForthcoming Opinions
Docket Search
Archived Oral Arguments
Media
Purchase
ORAL ARGUMENT CALENDARView Calendar

Go to Today october, 2016
Sort Options

Sort By:
dateDate





montuewedthufrisatsun

-----12345678910111213141516171819202122232425262728293031

No Events 



  Recent News & Reports 

				10/19/16 – LAWLER DENIED STAY OF EXECUTION
						

				10/19/16 – SUPREME COURT APPOINTS CHIEF JUDGE SELF TO JQC
						

				10/12/16 – Supreme Court declines to approve Proposed USCR 6.8
						

 View More News and Reports









© 2016 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID